COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 HELEN M. JACKSON,                            §               No. 08-15-00016-CV

                      Appellant,              §                 Appeal from the

 v.                                           §               352nd District Court

 TEXAS WORKFORCE COMMISSION                   §             of Tarrant County, Texas
 AND AETNA LIFE INSURANCE
 COMPANY,                                     §              (TC# 352-267004-13)

                      Appellee.             §
                                          ORDER

       The Court GRANTS the Appellant’s pro se fourth motion for extension of time within

which to file the brief until December 9, 2015. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S PRO SE REPLY BRIEF WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Ms. Helen Marie Jackson, the Appellant, prepare the

Appellant’s reply brief and forward the same to this Court on or before December 9, 2015.

       IT IS SO ORDERED this 4th day of December, 2015.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.